The present application is being examined under the pre-AIA  first to invent provisions. 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, claim(s) 1-11, drawn to a glucoamylase variant having improved thermostability having at least 70% to the amino acid sequence of Penicillium oxalicum (see SEQ ID NO:3) comprising a substitution or deletion at one or more positions corresponding to 1, 2, 3, 4, 5, 6 etc. of Penicillium oxalicum sequence, classified in C12N 9/2428.
Group II, claim(s) claims 12-15, drawn to processes for producing fermentation products from starch containing material, utilizing said variant glucoamylase, classified in C12P 7/06.
Group III, claim(s) 16-20, drawn to an isolated polynucleotide encoding said glucoamylase variant, vectors and host cells comprising said product and a method of expressing said isolated polynucleotide recombinantly, classified in  C12N 15/09.
 	In addition to inventions listed as Groups I-III above, each invention is additionally and independently directed to the following hundreds and hundreds of products of unrelated chemical structure and function (or methods of using or making it):
1) a glucoamylase variant having at least 70% identity to SEQ ID NO:3  further having a substitution or deletion at position 1.
2) a glucoamylase variant having at least  70% identity to SEQ ID NO:3 further having a substitution or deletion at position 2.
3) a glucoamylase variant having at least 70% identity to SEQ ID NO:3  further having a substitution or deletion at position 3.
4) a glucoamylase variant having at least 70% identity to SEQ ID NO:3  further having a substitution or deletion at position 4.
5) a glucoamylase variant having at least 70% identity to SEQ ID NO:3  further having two substitutions or deletions at positions 1 and 2.
6) a glucoamylase variant having at least 70% identity to SEQ ID NO:3  further having two substitutions or deletions at positions 1 and 3.
7) a glucoamylase variant having at least 70% identity to SEQ ID NO:3  further having two substitutions or deletions at positions 1 and 4, 
Etc.
 	For brevity purposes, all hundreds and hundreds of variants recited in claim 1 are not spelled out.
When electing any of the inventions of Groups I-III, applicant is advised to simultaneously elect an invention from Groups 1-7 above as well. This is not a species election.
The inventions are independent or distinct, each from the other because:
The inventions of Group I and III are patentably distinct because each product has an unrelated chemical structure and function.
The invention of Group III is unrelated to the methods of Group II as said product was neither made nor used by said method.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the glucoamylase variant of Group I may be utilized in an antibody preparation method which is a totally different method than those of Group III.
Applicant is advised that the reply to this requirement to be complete must include (i) a simultaneous election from Groups I-III above and an invention from Groups 1-7 shown above, to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARYAM MONSHIPOURI/
Primary Examiner, Art Unit 1656